Citation Nr: 9932254	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from August 1942 to March 1946; he died in 
September 1995.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the Providence, Rhode Island Regional 
Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  A notice of disagreement with this 
determination was received in March 1996.  A statement of the 
case was issued in April 1996.  Private treatment reports 
were received in April 1996.  A supplemental statement of the 
case was issued in April 1996.  The appellant's substantive 
appeal (VA Form 9) was received in April 1996.  A statement 
was received in July 1997.  A supplemental statement of the 
case was issued in March 1999.  The appeal was received at 
the Board in October 1999.  


FINDINGS OF FACT

1.  The veteran died in September 1995, at the age of 74; the 
immediate cause of death was reported on the Certificate of 
Death as testicular lymphoma with onset six months before 
death.  No other significant conditions contributing to death 
was reported on the death certificate.  No autopsy was 
performed.  

2.  At the time of the veteran's death, service connection 
was in effect for nasal deflection with obstruction, 
evaluated as 10 percent disabling.  

3.  There is no competent medical evidence showing the 
presence of testicular lymphoma during the veteran's active 
military service or for many years thereafter.  

4.  There is no competent medical evidence of record 
establishing a nexus between the veteran's testicular 
lymphoma and his period of military service.  

5.  The veteran's service-connected nasal deflection with 
obstruction is not shown to have caused, or substantially or 
materially contributed to the cause of the veteran's death.  

6.  Medical evidence has not been proffered etiologically 
linking the veteran's testicular lymphoma or his death with 
exposure to asbestos.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The basic facts in this case are not in dispute and may be 
briefly summarized.  The record reflects that the veteran 
died in September 1995, at the age of 74.  A certificate of 
death, dated in September 1995, shows that the veteran's 
death was attributed to testicular lymphoma with onset six 
months before death.  No other condition was listed as 
contributing to death but not resulting in the underlying 
cause of death.  No autopsy was performed.  At the time of 
the veteran's death, service connection was in effect for 
nasal deflection with obstruction, evaluated as 10 percent 
disabling.  

The records show that the veteran served as an Aviation 
Machinist's mate second and third class aboard the U.S.S. 
Hancock from August 3, 1944 to January 20, 1946.  The 
veteran's service medical records, including the enlistment 
examination dated in August 1942 as well as the separation 
examination dated in March 1946, are negative for any 
complaints or findings referable to any genitourinary 
disorder or testicular lymphoma.  The service medical records 
are also negative for complaints of, treatment for, or 
diagnosis of any ailment attributed to asbestos exposure.  

Of record is a private medical statement from Vincent J. 
Oddo, M.D., dated in April 1948, indicting that he had 
treated the veteran for chronic nonspecific prostatitis from 
November 10, 1947 to the present.  

Medical evidence of record dated in the 1970's, including 
private as well as VA treatment records, show that the 
veteran received clinical attention and treatment as well as 
hospitalization for several disabilities, including a left 
eye disorder, nasal obstruction, and heart disease.  Among 
these records is a private hospital report, received in April 
1975, which shows that the veteran was admitted to a hospital 
in August 1956 with complaints of nervousness of 3 to 4 
months duration.  Examination revealed marked varicocele on 
the scrotum; the impression was varicocele.  The remainder of 
the evidence essentially reflects treatment for nasal 
obstruction.  These records do not reflect any complaints or 
clinical findings of testicular lymphoma.  

Of record is a report of contact (VA Form 119), dated 
September 21, 1995, indicating that the veteran died on 
September [redacted], 1995.  Subsequently, a certificate of death, 
dated September 21, 1995, reported that the veteran died on 
September [redacted], 1995; the immediate cause of death was reported 
as testicular lymphoma.  No other condition was listed as 
contributing to death but not resulting in the underlying 
cause of death.  No autopsy was performed.  

Received in April 1996 were private treatment reports dated 
from August 1994 to August 1995, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including chest pains.  On June 2, 1995, the 
veteran was admitted to a hospital for complaints of chest 
pains; it was noted that the veteran had a chest x-ray on 
admission that showed he was developing a left pleural 
reaction.  Pulmonary scan was negative for emboli.  An 
ultrasound of the testes showed changes in the right testis 
consistent with chronic epididymitis.  On June 29, 1995, the 
veteran was admitted to the hospital with a diagnosis of 
enlarging mass right testicle and cord, R/O lymphoma; he 
underwent a right radical orchiectomy with frozen sections.  
The veteran was admitted to a hospital in August 1995, with a 
history of coronary artery disease, status post myocardial 
infarction and lymphoma being treated with chemotherapy.  
Among the discharge diagnoses was high-grade lymphoma.  

In June 1997, the VA sent a letter to Dr. Mohammad Arif, 
wherein he was requested to provide an opinion with full 
rationale regarding the relationship, if any, between the 
veteran's death and his exposure to asbestos during service.  
The appellant had indicated in her substantive appeal to the 
Board that the veteran had been contacted by a private law 
firm prior to his death regarding his service aboard the USS 
Hancock and related asbestos exposure.  She further stated 
that Dr. Arif had related that such exposure could result in 
"life long damage".  In July 1997, a reply was received 
from Dr. Arif's office indicating that they did not have any 
new information in their records regarding the veteran's 
cause of death; it was noted that Dr. Arif was a 
cardiologist.  

B.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served 90 days or more during a period of war, as in this 
case, and a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  

When examining a claim for entitlement to service connection 
for the cause of the veteran's death, the Board must first 
consider the threshold issue of whether the appellant has 
presented a well-grounded claim for service connection for 
the cause of her husband's death.  In this regard, the 
appellant bears the burden of submitting sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded.  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  Simply stated, a well-
grounded claim must be plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
that the claim is "plausible" or "probable" is required 
for the claim to be well grounded.  See Epps v. Gober, 126 
F.3d 1464 (1997), aff'g 9 Vet. App. 341 (1996) (adopting the 
definition of a well-grounded claim as set forth by the 
United States Court of Appeals for Veterans Claims (Court) in 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability.  See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).  A well-grounded claim 
for service connection for the cause of the veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service.  

After careful review of the evidentiary record, the Board is 
unable to find that the appellant has presented a well-
grounded claim for entitlement to service connection for the 
cause of the veteran's death.  The medical evidence of record 
does not reflect any complaints, treatment, manifestations or 
diagnosis of any genitourinary disorder or malignancy, to 
include testicular lymphoma, in service or until many years 
thereafter.  Hence, the provisions of 38 C.F.R. §§ 3.307 and 
3.309(a) are inapplicable in the instant case.  Also there is 
no competent medical evidence linking testicular lymphoma, 
listed on the 1995 death certificate, to any disease or 
injury during the veteran's service or to his claimed 
inservice asbestos exposure.  In addition, there is no 
medical evidence relating the veteran's testicular lymphoma 
to his service-connected disorder.  

The Board notes that there is otherwise no evidence of a 
nexus between the cause of the veteran's death and his active 
service, to include alleged exposure asbestos therein.  
Moreover, the Board notes that none of the veteran's treating 
physicians expressed an opinion as to the etiology of the 
veteran's malignant lymphoma.  The appellant has not produced 
any medical evidence establishing a link or a nexus between 
the veteran's active service and his malignant lymphoma, and 
has not presented any medical evidence that the veteran was 
actually exposed to asbestos, or that such alleged exposure 
caused the cancer from which he died.  

Moreover, there is also no competent medical evidence showing 
that his service-connected disability contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  There is simply no 
suggestion in the pertinent medical records that the 
veteran's service-connected disability played any role in his 
death.  

As noted above, to file a well-grounded claim, the appellant 
must submit supporting evidence that justifies the belief 
that the veteran's death was etiologically related to or 
caused by his military service or his service-connected 
disability.  The appellant has only offered her lay opinion 
concerning her husband's death.  Undoubtedly, she is sincere 
in her belief that if her husband had not been in the 
service, where he may (or may not) have been exposed to 
asbestos, he would have not developed testicular lymphoma 
which caused his death, but she is not qualified to offer 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Mere contentions of the appellant, no matter how 
well-meaning, without supporting medical evidence that 
etiologically relates the veteran's death with a disorder or 
condition found or treated in service, or the veteran's 
service in general, do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In short, 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well-grounded and 
the claim is denied.  

We observe that the evidence does not appear to suggest that 
the veteran would have been entitled to a total disability 
rating for compensation for ten or more years immediately 
preceding his death, such as to entitle the appellant to 
Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318.  See Green v. Brown, 10 Vet. App. 111 (1997).  At the 
time of death the veteran's sole service connected 
disability, nasal deflection with obstruction, was rated as 
10 percent disabling.  Clinical evidence preceding the 
veteran's death and of record did not show significant 
impairment attributable to this disorder or that it was other 
than static.

The Board notes that the RO denied the claim for service 
connection for the cause of the veteran's death on the merits 
and finds no prejudice to the appellant in appellate denial 
of this claim as not well-grounded.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).  The appellant is advised that she may 
reopen the claim for service connection for the cause of the 
veteran's death at any time by notifying the RO of such an 
intention and submitting supporting evidence.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied as not well-grounded.  



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 

